PER CURIAM.
In these consolidated appeals, Ava Maureen Sawyer appeals the magistrate judge’s order granting Defendants’ Fed. R.Civ.P. 11 motion for sanctions (No. 03-2275) and the district court’s order denying relief on her 42 U.S.C. § 1983 (2000) complaint (No. 03-2313). In No. 03-2275, we have reviewed the record and conclude that the magistrate judge did not abuse his discretion in awarding Rule 11 sanctions against Sawyer. See Sawyer v. Circuit Court of Fairfax County, No. CA-03-258A (E.D.Va. July 11, 2003; July 31, 2003). In No. 03-2313, we have reviewed the record and find no error in the district court’s order. Accordingly, we affirm for *41the reasons stated by the district court. See Sawyer v. Circuit Court of Fairfax County, No. CA-03-258-A (E.D.Va. June 23, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED